Exhibit 10.62

EMPLOYMENT AGREEMENT



                        This Employment Agreement ("Agreement") is made by and
between KFx Inc. ("Employer") and Robert I. Hanfling ("Executive")
(individually, a "party" and together, the "parties").  This Agreement shall be
effective February 1, 2005.



            1.         Position.  Executive will begin employment with Employer
on February 1, 2005, as President and Chief Operating Officer. Executive's
precise responsibilities and job description are subject to change at any time
based on the discretion of the Employer's board of directors (the "Board"). 
Executive shall devote substantially full time and attention to the business of
the Employer during the term of this Agreement and shall perform all duties as
may be required of him.



            2.         At-will Employment.  Executive and Employer expressly
agree that Executive's employment with Employer is "at-will," meaning that
either Executive or Employer may terminate the employment relationship with or
without cause and with or without notice at any time.  In the event that either
Executive or the Employer terminates the employment relationship, this Agreement
shall also terminate, effective the same date as the termination of the
employment relationship.  The at will nature of the employment relationship may
only be modified in a writing signed by Executive and Employer's Chief Executive
Officer, as authorized by the Board.



            3.         Compensation.



                        3.1       Annual Salary.  Employer shall pay to
Executive an annual salary of $250,000.  Salary increases shall not be
automatic, but instead shall be in the sole and absolute discretion of
Employer's Board.



                        3.2       Bonus.  After Executive's first year of
employment, the Board shall grant Executive a guaranteed first-year bonus of
$100,000.  Any subsequent bonuses are at the sole and absolute discretion of the
Board.



                        3.3       Options.  The Board shall grant stock options
to the Executive pursuant to the terms and conditions of the stock option
agreements attached hereto, and incorporated by reference herein, as Exhibit A;
provided, that the grant of such options has been approved by the American Stock
Exchange.  The exercise price shall be the closing market price of Employer
common stock on the date of grant by the Board.  The Board may, at its sole and
absolute discretion, grant additional options from time to time.



                        3.4       Restricted Stock.  At the next regular Board
meeting, currently scheduled for March of 2005, the Board shall make a one-time
only grant to the Executive of 100,000 shares of the Employer's restricted
common stock from the Employer's 2002 Stock Incentive Plan to the extent that
such shares are available under such plan.  If 100,000 shares are not available
under the 2002 Stock Incentive Plan, then the portion of the 100,000 shares of
restricted stock that could not be granted under the 2002 Stock Incentive Plan
shall be granted as an inducement grant outside of the plan; provided, that the
grant of such restricted stock has been approved by the American Stock
Exchange.  Twenty percent of the restricted stock shall vest on



-1-

--------------------------------------------------------------------------------

January 2, 2006, and each additional 20% shall vest on January 2, 2007,
January 2, 2008, January 2, 2009, and January 5, 2010, respectively, subject to
the Executive continuing to be employed by the Employer on such dates.  The
precise terms and conditions regarding the restricted stock grant shall be
determined by the Board at or after the next regular Board meeting.  Executive
shall sign such additional documents as requested by the Board reflecting these
terms and conditions.



            4.         Other Benefits.



                        4.1       Vacation.  Executive shall accrue four weeks
vacation each year.  The policies and rules regarding accrual and vesting are
those set forth in Employer's Human Resources Policy & Procedures Manual. 
Employer reserves the right to revise its policies and rules regarding accrual
and vesting of vacation.



                        4.2       Health Benefits.  Employer shall offer
Executive health benefits on the same terms that it offers benefits to other
Executives.



                        4.3       Other Benefits.  With regard to other
benefits, Executive shall be entitled to those benefits on the same terms as
Employer offers those benefits to regular, full-time Executives.



            5.         Relocation Expenses.  Employer will reimburse Executive
with reasonable and customary expenses associated with relocating from the
Washington, DC area to Colorado.  Said expenses shall include moving expenses as
well as temporary housing for up to six months, or for such longer period as
Employer and Executive shall mutually agree.  Any such reimbursement will be
treated as taxable income as required by applicable state and federal law.



            6.         Nondisclosure of Confidential Information.  Executive
acknowledges that the protection of confidential or proprietary information and
trade secrets (“Confidential Information”) is essential to the Employer.  To
protect such information, Executive shall not, during the term of this Agreement
or at any time thereafter, disclose any Confidential Information that he may
acquire in the performance of his duties to anyone outside of the Employer,
except in accordance with the Company’s policies governing disclosure in the
ordinary course of business and subject to a non-disclosure obligation of the
receiving party,  and will not use any Confidential Information for his own
benefit or for the benefit of any third party, except as permitted by the Board
or required by law.  He agrees that upon termination of employment, he will
deliver promptly to the Employer all memoranda, notices, records, reports,
computer files, diskettes or other removable computer storage media, e-mail, and
other documents (and copies thereof) relating to the business of the Employer,
including but not limited to Confidential Information, which he may then possess
or have under his control.  Should Executive be compelled to disclose, by
judicial or administrative process, any Confidential Information, he agrees that
prior to disclosing such information, he will provide written notice to the
Employer as soon as practicable and, if possible, at least ten (10) days prior
to producing such information.  Furthermore, Executive agrees to execute
Employer's standard confidentiality, non-competition and inventions agreement.



-2-

--------------------------------------------------------------------------------

            7.         Human Resources Policy and Procedures.  Executive agrees
to review and abide by Employer's Human Resources Policy & Procedures Manual. 
Executive understands that Employer has the right to modify or rescind any
policies in its Human Resource Manual, other than the policy regarding at-will
employment, for any reason and with or without notice.



            8.         Executive Unrestricted by Other Agreements. Executive
represents and warrants to the Employer that he is not subject to any employment
agreement, non-competition covenant, non-disclosure agreement or other
agreement, covenant, understanding or restriction that would prohibit Executive
from executing this Agreement and performing his duties and responsibilities
hereunder, or that would in any manner, directly or indirectly limit or
adversely affect the duties and responsibilities which may now or in the future
be assigned to Executive by the Employer.



            9.         General Provisions.



                        9.1       Governing Law and Forum.  This Agreement shall
be governed in accordance with the laws of the State of Colorado, without regard
to its principles regarding conflicts of law.  Any disputes arising out of
Executive's employment or this Agreement shall be brought in the City & County
of Denver, Colorado.



                        9.2       Severability.  If any provision in this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions shall nevertheless continue in full
force without being impaired or invalidated in any way.



                        9.3       Binding Effect; Assignability.  This Agreement
shall inure to the benefit of, and shall be binding upon, the parties hereto and
their respective successors, assigns, heirs, and legal representatives.  The
obligations of Executive hereunder are personal, and this Agreement may not be
assigned by Executive.



                        9.4       Entire Agreement.  This Agreement and Exhibit
A, attached, contain all of the terms agreed upon by the parties with respect to
the subject matter of this Agreement, and supersede any and all prior
agreements, arrangements, communications, understandings, documents or rules,
either oral or in writing, between the parties for the employment of Executive,
and contain all of the covenants and agreements between the parties for such
employment in any manner whatsoever.  Each party to this Agreement acknowledges
that no representations, inducements, promises or agreements, orally or
otherwise, have been made by any party or anyone acting on behalf of any party
which are not embodied in this Agreement.  Any modification of this Agreement
will be effective only if in writing signed by Executive and Employer's Chief
Executive Officer, as authorized by the Board.



Dated:  February 15, 2005

                         

KFx Inc.

 

By:  /s/ Theodore Venners       
      Theodore Venners
Its:  Chief Executive Officer

 

 

Dated:  February 15, 2005

  /s/ Robert I. Hanfling              
Robert I. Hanfling



-3-